Order issued December 13, 2012




                                              In The




                                        No. 05-11-00143-CV


                           OSTROVITZ & GWINN, LLC, Appellant

                                               V.

                  FIRST SPECIALTY INSURANCE COMPANY, Appellee


                                             ORDER


                       Before Justices O’Neill. FitzGerald. and Lang-Miers

       We GRANT Appellant Ostrovitz & Gwinn. LLC’s Motion for Leave of Court to File Its First

Amended Notice of Appeal.

        We ORDER that the first amended notice of appeal received on December 6. 2012, is

considered properly filed as of that date.

       We direct the clerk of this Court to send a copy of PlaintiffOstrovitz & Gwinn, LLC’s First

Amended Notice of Appeal to the Dallas County District Clerk.